        Case 4:18-cr-00128-MWB Document 38 Filed 05/31/19 Page 1 of 2


              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                   :     No.: 4:18-CR-00128
                                           :
      v.                                   :     (Judge Brann)
                                           :
JOHN SHERMAN JUMPER,                       :
                                           :
                   Defendant.              :

                                      ORDER

                                   MAY 31, 2019

BACKGROUND:

      On April 12, 2018, a grand jury sitting in the Middle District of

Pennsylvania returned an Indictment as to the above-named defendant. Jury

selection and trial are currently scheduled for June 3, 2019.

      On May 30, 2019, Defendant, John Sherman Jumper, moved for a

continuance of jury selection and trial to engage in plea negotiations. Defendant is

asking for a 60-day continuance. Defendant obtained the concurrence of opposing

counsel. Trial will be continued to the August 2019 term of this Court.

      The court makes the following findings:

      1.     Counsel has requested a continuance to engage in plea negotiations.

      2.     Failure to grant the requested continuance would deny counsel for the

defendant the reasonable time necessary for effective preparation, taking into

account the exercise of due diligence.



                                         -1-
         Case 4:18-cr-00128-MWB Document 38 Filed 05/31/19 Page 2 of 2


        3.   Failure to grant the requested continuance would be likely to result in

a miscarriage of justice.

        4.   The ends of justice served by granting the requested continuance

outweigh the best interests of the public and the defendant in a speedy trial.

        5.   For purposes of the Speedy Trial Act, the period of delay resulting

from the requested continuance is excludable in accordance with 18 U.S.C. § 3161

(h)(7)(A).

NOW, THEREFORE, IT IS ORDERED that:

        1.   Defendant’s Motion to Continue Jury Selection and Trial and for an

Extension to File Pre-Trial Motions, ECF No. 37, is GRANTED.

        2.   Jury selection is continued from June 3, 2019 to August 5, 2019 at

9:30 a.m., in Courtroom No. 1, United States Courthouse and Federal Building,

Fourth Floor, 240 West Third Street, Williamsport, Pennsylvania.

        3.   All deadlines for filing of Pre-Trial Motions and other deadlines as set

forth in the April 27, 2018 Scheduling Order shall be moved forward sixty (60)

days.

        4.   For purposes of the Speedy Trial Act, the period of delay resulting

from this continuance is excluded in accordance with 18 U.S.C. § 3161 (h)(7)(A).

                                                 BY THE COURT:


                                                 s/ Matthew W. Brann
                                                 Matthew W. Brann
                                                 United States District Judge

                                         -2-
